DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on March 15, 2021.
Claim 1 has been amended and is hereby entered.
Claim 7 has been cancelled.
Claim 8 has been added
Claims 1, 2, 5, 6 and 8 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on February 18, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites the limitation "wherein the cosmetic carrier is not a puff.” This limitation is a negative limitation that lacks support in the specification as filed. Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. As “a puff” is not an embodiment presented as an alternative in the original specification, this limitation constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a cosmetic container comprising: a cosmetic having a flowability and containing an ultraviolet absorber.” It is unclear if the container contains the ultraviolet aborsber or if the cosmetic contains the ultraviolet absorber.
For examination purposes, the claim is interpreted to encompass either limitation.
Claim 1 further recites “a cosmetic carrier impregnating and holding the cosmetic.” It is unclear how the cosmetic carrier can both impregnate the cosmetic and hold the cosmetic.
For examination purposes, the claim is interpreted to encompass the cosmetic impregnating the cosmetic carrier.
Claims 2, 5, 6, and 8 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okaya (US20090318050) and Yamanaka (US20180235344).
As per claims 1 and 2, Okaya teaches:
A cosmetic carrier formed of a fibrous aggregate having a core-sheath structure wherein the fibers having a core-sheath structure comprise an eccentric core-sheath type conjugate fiber (Fig. 1 shows a cross section of a fiber of the eccentric sheath-core type, where component 1 is the sheath and component 2 is the core as described in [0053 – 0054]. & [0146]: “The nonwoven fabric comprising the crimping conjugate fiber of the 
Wherein the fibers have a shape like a spiral (Fig. 2B shows spiral crimps.)
The core portion with a melting point higher than that of the sheath portion and the sheath portion is polybutylene-1 ([0032]: “As the first component, the polybutylene-1 may be used alone” and Abstract: “The second component comprises a polymer having a melting point higher than that of polybutene-1 by at least 20°C.”)
The core portion is polypropylene ([0046]: “It is preferable that the second component is a polymer having excellent bending elasticity. Examples of these include… polypropylenes…”)
The fibrous aggregate having a core-sheath structure is formed by fusing the fibers having a core-sheath structure at a part of the sheath portion ([0053]: “The surface of the first component is melted during thermal bonding.”)
Okaya teaches the fibers for use in cosmetic applications, including as a cosmetic carrier ([0146]: “The nonwoven fabric comprising the crimping conjugate fiber of the present invention has an initial bulk and bulk recovery property… and can be used also in low-density nonwoven fabric products, such as… materials for cosmetics…”). Okaya does not teach:
A cosmetic container comprising the cosmetic carrier and a cosmetic having a flowability and containing an ultraviolet absorber
Yamanaka teaches core sheath conjugate fibers with resin B as a core component and resin A as a sheath component where resin B has a higher melting point than resin A ([0035 – 0037] & Abstract). Yamanaka further teaches these fibrous aggregates can be used as an elastic body for holding a cosmetic ([Abstract]). Yamanaka teaches that the elastic body for holding a 
A cosmetic container housing the cosmetic carrier and a cosmetic having a flowability ([0002]: “The cosmetic container has a container body and a lid, and an elastic body for holding a liquid cosmetic is housed in the container body.”)
The cosmetic containing an ultraviolet absorber ([0072]: “The elastic body for holding a cosmetic of the present invention is also excellent in holding property… of an ultraviolet absorbent contained in cosmetic”)
It would have been obvious to one of ordinary skill in the art to provide the fibrous aggregate of Okaya in a cosmetic container housing with a cosmetic having flowability and containing an ultraviolet absorber as taught by Yamanaka. One of ordinary skill would have been motivated because Okaya teaches cosmetic applications as suitable uses for the fibrous assemblies ([0146]), and Yamanaka teaches cosmetic housings as suitable housings for such fibrous assemblies ([0002]) and cosmetics having flowability and containing an ultraviolet absorber as suitable cosmetics for such fibrous assemblies ([0072]).
As per claim 5, Okaya teaches:
Wherein the fibers having a core-sheath structure have a weight of 2.0 g to 15 g with a length of 10000 m (In [0119], fibers of the examples are produced with an undrawn fiber fineness of 8 dtex.)
As per claim 8, the fibrous aggregate of Okaya is not disclosed to be a puff.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okaya (US20090318050) and Yamanaka (US20180235344) as applied to claims 1, 2, 5 and 8 above and further in view of Pike (US5605749)
As per claim 6, the prior art combination does not teach:
Wherein the fibrous aggregate having a core-sheath structure has an apparent density of 0.03 g/cm3 to 0.10 g/cm3
Pike teaches an impregnated nonwoven pad for applying a topical active agent (Abstract). Pike teaches these topical agents can be cosmetic compounds (Column 8, Lines 18 – 24). Pike teaches that the density of these non-woven pads are typically between about 0.01 – 0.1 g/cm3 (Column 3, Lines 40 – 46). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have provided the cosmetic carrier of the prior art combination with densities within the claimed range as taught by Pike, because Pike teaches that these densities, are typical and suitable for non-woven pads (Column 3, Lines 40 – 46), including those for topically applying cosmetic compounds (Column 8, Lines 18 – 24). , 

Response to Arguments
Applicant’s arguments filed March 15, 2021, have been fully considered but they are not persuasive. Applicant.argues that the main preferable embodiment disclosed in Okaya is one where the sheath contains PP as well as PB. Examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  MPEP 2123.  In [0032], Okaya teaches that polybutylene-1 may be used alone. 
Furthermore, Applicant argues that the embodiment in Okaya swells in the presence of a cosmetic containing an ultraviolet absorber. This limitation is not provided in the claims as amended. Furthermore, it is unclear what structure or composition of the claimed invention is providing the reduced swelling, as Okaya teaches the claimed structure and composition.  Additionally, Applicant’s reliance on a sheath that contains PP as well as PB is not commensurate in scope with the current rejection.
Applicant argues that the three requirements of the amended claim 1 would not have been obvious over Okaya, and Yamanaka. Examiner respectfully disagrees. As shown above, Yamanaka and Okaya teach all three components of the claimed invention
Applicant’s remaining arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Response to Amendments
Applicant’s amendments to the claims, filed December 1, 2020, caused the withdrawal of the rejection of claims 1, 2, and 5 under 35 U.S.C. 102(a)(1) as anticipated by Okaya as set forth in the office action mailed September 1, 2020
Applicant’s amendments to the claims, filed December 1, 2020, caused the withdrawal of the rejection of claim 6 under 35 U.S.C. 103 as being obvious over Okaya and Yamaguchi as set forth in the office action mailed September 1, 2020
Applicant’s amendments to the claims, filed December 1, 2020, caused the withdrawal of the rejection of claims 7 under 35 U.S.C. 103 as being obvious over Okaya and Yamanaka as set forth in the office action mailed September 1, 2020.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786